Citation Nr: 0939505	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-06 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1966 to November 1968.  Service in the Republic 
of Vietnam and receipt of the Combat Infantry Badge are 
indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in part, denied service connection for 
tinnitus. The RO in Detroit, Michigan currently has original 
jurisdiction over the Veteran's claim. 

Issues not on appeal 

In the above-mentioned March 2007 rating decision, the RO 
also denied the Veteran's claim of entitlement for bilateral 
hearing loss.  While the Veteran perfected an appeal as to 
this issue, in a March 2009 statement, he withdrew his 
appeal. See 38 C.F.R. § 20.204 (2009).

The March 2007 rating decision also granted entitlement to 
service connection for diabetes mellitus; a 10 percent 
disability rating was assigned.  The RO also awarded special 
monthly compensation based on loss of use of a creative 
organ.  The Veteran has not expressed dissatisfaction with 
those decisions.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Additionally submitted evidence 

In May 2009 the Veteran submitted additional medical evidence 
directly to the Board.  The Veteran has not submitted a 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  However, as discussed below, the 
Board has determined that the benefit to which the evidence 
relates may be fully allowed without such referral.  See 38 
C.F.R. § 20.1304(c) (2009).  A waiver is therefore not 
required.  


FINDING OF FACT

The medical and other evidence of record supports the 
conclusion that the Veteran's tinnitus is as likely as not 
due to noise exposure in service.


CONCLUSION OF LAW

Tinnitus was incurred by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for 
diabetes mellitus.  In the interest of clarity, the Board 
will first discuss certain preliminary matters.  The Board 
will then render a decision. 

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran in July 2006.  
The Board need not, however, discuss the sufficiency of this 
letter or VA's development of the claim in light of the fact 
that the Board is granting the Veteran's claim.  Thus, any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefits sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the United States Court of Appeals for Veterans Claims 
(the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
in the above-mentioned July 2006 letter.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  See also 38 
C.F.R. § 3.304(d) (2009).




Analysis 

In this case, it is undisputed that the Veteran has tinnitus, 
which is evidenced by the Veteran's statements as well as the 
February 2007 VA examination and the May 2007 and 2009 
private audiological examination reports.  Hickson element 
(1) is therefore satisfied. 

With respect to Hickson element (2), in service disease or 
injury, the Board will separately address disease and injury.  

Concerning in-service disease, the Veteran's service 
treatment records are silent for any complaints or treatment 
for an ear disease.  Upon separation, the Veteran indicated 
that he did not have any hearing loss or ear trouble.  The 
physician conducting the Veteran's separation physical rated 
the Veteran's ears as "normal" following a clinical 
evaluation. 

Concerning in-service injury, the Veteran has been awarded 
the Combat Infantry Badge.  His service personnel records 
indicate that his principal duties included service as a 
rifleman and grenadier.   He has indicated that he was 
involved in several firefights and experienced extremely 
intense bilateral tinnitus following the Ia Drang Valley 
battle as well as the battle of Dakto.  See the May 2009 
treatment report of M.L.L. Au.D.  In this case the Board 
finds that the Veteran engaged in combat with an enemy within 
the meaning of 38 U.S.C.A. § 1154(b) (West 2002).  Hickson 
element (2) is therefore satisfied as to acoustic trauma.

With respect to Hickson element (3), the evidence of record 
contains conflicting medical opinions as to causation. 

In February 2007, after reviewing the Veteran's claims folder 
and examining the Veteran, a VA examiner stated that the 
Veteran's tinnitus is "less likely as not the result of 
military noise exposure."  In support of his opinion, the VA 
examiner observed that the Veteran's service treatment 
records do not document tinnitus during service and that the 
Veteran specifically denied any ear problems during his 
separation examination.  Furthermore, the VA examiner noted 
that the Veteran reports that his tinnitus began "over ten 
years ago."  

In contrast, is the May 2007 opinion of J.B.H., M.D., who 
indicated that while the Veteran developed tinnitus in 1996, 
his only significant history of noise exposure stems from his 
active duty service in Vietnam.  As a result, Dr. J.B.H. 
opined that since the only possible source of the Veteran's 
tinnitus is his active military service, his tinnitus and in-
service acoustic trauma were clearly related.  Furthermore, 
in response to the February 2007 VA examiner's opinion, Dr. 
J.B.H. stated that the absence of any complaints of tinnitus 
in the Veteran's service treatment records is not 
determinative since tinnitus can manifest years after 
acoustic trauma. 

In support of his claim the Veteran has also submitted the 
May 2009 examination report from M.L.L., Au.D., who noted 
that the Veteran had extensive noise exposure during service 
without the aid of hearing protection.  After clinically 
examining the Veteran's hearing, Dr. M.L.L. stated that it is 
as likely as not that the Veteran's bilateral tinnitus was 
caused by his military combat service in Vietnam. 

In this case, the Board finds that the evidence of record is 
in equipoise as to the matter of whether the Veteran's 
tinnitus is a result of his military service.  As noted 
above, the February 2007 VA examiner found the late onset of 
the Veteran's tinnitus indicative of a lack of medical nexus 
whereas Dr. J.B.H. stated that a delayed onset does not rule 
out the possibility of a medical nexus.  Notwithstanding the 
lack of any in-service ear complaints or the delayed onset of 
nearly 30 years, both Drs. J.B.H and M.L.L. found that the 
Veteran's tinnitus is related to his military noise exposure.

The benefit of the doubt rule is therefore for application.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  
Hickson elements (3), and therefore all three elements, have 
been satisfied.  The benefit sought on appeal is accordingly 
granted.



ORDER

Entitlement to service connection for tinnitus is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


